Mr. Justice Burnett
delivered the opinion of the court.
1, 2. A careful reading of the testimony renders it unnecessary for us to consider the question of law involved by the demurrer to the answer. The defendant himself does not pretend to have had any agreement with the plaintiff about the use of the furnace. His whole affirmative answer depends upon the license which the architect is alleged to have given the plaintiff to use the furnace and the condition imposed upon the plaintiff by that license. In our judgment the defendant fails to produce a preponderance of the evidence sustaining the alleged license or the terms thereof, and it is not clear whether the pipes were frozen on account of the negligence of Sattler or of some one else, even if the plaintiff was responsible at any time for their, care. An extended quotation from the testimony would serve but little purpose as a precedent in the reports.
It is enough to say that the decree of the court below is reversed, and a decree here entered according to the prayer of the complaint but without attorney’s fees.
Reversed.